DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed September 6, 2022, with respect to the rejection(s) of claim(s) 1, 9, 17, 25 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Zhang et al. (US 2019/0281588).  PLEASE NOTE: Examiner reviewed Applicants’ specification to determine if there was any additional claim features or language that would place the claims in condition for allowance but was unsuccessful.
Zhang teaches receiving, from the network node, a configuration of a sounding reference signal (SRS) resource set (higher-layer signalling is carried on the physical downlink shared channel (PDSCH), which is transmitted by the base station, which is a network node (Section 0029), the user equipment (UE) receives a configuration of SRS resource sets via high-layer signalling (Section 0055)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 9 – 12, 17 – 20, 25 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0383062) in view of Zhang et al. (US 2019/0281588).
Regarding Claim 1, Wang teaches a method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a network node, an indication of whether the UE is capable transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and receiving, from the network node, a SRS configuration based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Wang does not teach a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication.
Zhang, which also teaches the use of SRSs, teaches receiving, from the network node, a configuration of a sounding reference signal (SRS) resource set (higher-layer signalling is carried on the physical downlink shared channel (PDSCH), which is transmitted by the base station, which is a network node (Section 0029), the user equipment (UE) receives a configuration of SRS resource sets via high-layer signalling (Section 0055)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Wang with the above features of Zhang for the purpose of providing beam management thus enabling beamforming which enhances communications as taught by Zhang.  The combination of Wang and Zhang teaches receiving, from the network node, a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication
Regarding Claim 9, Wang teaches a method of wireless communication performed by a network node, comprising: receiving, from a user equipment (UE), an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and transmitting, to the UE, a SRS configuration based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Wang does not teach a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication.
Zhang, which also teaches the use of SRSs, teaches transmitting, to the UE, a configuration of a sounding reference signal (SRS) resource set (higher-layer signalling is carried on the physical downlink shared channel (PDSCH), which is transmitted by the base station, which is a network node (Section 0029), the user equipment (UE) receives a configuration of SRS resource sets via high-layer signalling (Section 0055)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Wang with the above features of Zhang for the purpose of providing beam management thus enabling beamforming which enhances communications as taught by Zhang.  The combination of Zhang and Wang teaches transmitting, to the UE, a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication.
Regarding Claim 17, Wang teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory,  the one or more processors configured to: transmit, to a network node, an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032), typical UEs comprise memory that stores code and processors that run said code), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and receive, from the network node, a SRS configuration based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Wang does not teach a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication.
Zhang, which also teaches the use of SRSs, teaches receive, from the network node, a configuration of a sounding reference signal (SRS) resource set (higher-layer signalling is carried on the physical downlink shared channel (PDSCH), which is transmitted by the base station, which is a network node (Section 0029), the user equipment (UE) receives a configuration of SRS resource sets via high-layer signalling (Section 0055)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Wang with the above features of Zhang for the purpose of providing beam management thus enabling beamforming which enhances communications as taught by Zhang.  The combination of Wang and Zhang teaches receive, from the network node, a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication
Regarding Claim 25, Wang teaches a wireless node for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: receive, from a user equipment (UE), an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a wireless node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032), typical base stations comprise memory that stores code and processors that run said code), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports); and transmit, to the UE, a SRS configuration based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Wang does not teach a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication.
Zhang, which also teaches the use of SRSs, teaches transmit, to the UE, a configuration of a sounding reference signal (SRS) resource set (higher-layer signalling is carried on the physical downlink shared channel (PDSCH), which is transmitted by the base station, which is a network node (Section 0029), the user equipment (UE) receives a configuration of SRS resource sets via high-layer signalling (Section 0055)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Wang with the above features of Zhang for the purpose of providing beam management thus enabling beamforming which enhances communications as taught by Zhang.  The combination of Zhang and Wang teaches transmit, to the UE, a configuration of a sounding reference signal (SRS) resource set based at least in part on the indication.
Regarding Claims 2, 10, 18, 26, The Wang combination teaches all of the claimed limitations recited in Claims 1, 9, 17, 25.  Wang further teaches quantity of actual transmit antenna ports of the set of transmit antenna ports, that the UE is capable of using to transmit uplink communications using the maximum transmit power (Section 0106, multiple antenna ports (actual number of ports).
Regarding Claims 3, 11, 19, 27, The Wang combination teaches all of the claimed limitations recited in Claims 1, 9, 18, 25.  Wang further teaches wherein the indication includes a first indication of a capability selected from a first set of capabilities when the UE is associated with the first transmission mode, or wherein the indication includes a second indication of a capability selected from a second set of capabilities when the UE is associated with a second transmission mode (Sections 0040, Mode 2).
Regarding Claims 4, 12, 20, 28, The Wang combination teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang further teaches wherein the first transmission mode is associated with a smaller quantity of transmit antenna ports than a number of transmit antenna ports associated with the second transmission mode (Section 0106, Mode 1, a respective antenna port as opposed to multiple antenna ports designated by Mode 2).

Claims 5 – 8, 13 – 16, 21 – 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0383062) (Wang1) in view of Zhang et al. (US 2019/0281588) and in further view of Wang et al. (US 2020/0382180) (Wang2).
Regarding Claims 5, 13, 21, 29, The above Wang1 combination teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang1 does not teach wherein the first indication is indicated using a smaller number of bits than a number of bits used to indicate the second indication.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein the first indication is indicated using a smaller number of bits than a number of bits used to indicate the second indication (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of the Wang1 combination with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 6, 14, 22, 30, The above Wang1 combination teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang1 does not teach wherein a first bit value of the first indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE, and wherein a second bit value of the first indication indicates that the UE is capable of using the transmit antenna port to transmit uplink communications using the maximum transmit power according to the power class of the UE.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the first indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections), and wherein a second bit value of the first indication indicates that the UE is capable of using the transmit antenna port to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of the Wang1 combination with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 7, 15, 23, The Wang1 combination teaches all of the claimed limitations recited in Claims 3, 11, 19.  Wang1 does not teach wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE, and wherein one or more other bit values of the second indication indicate at least one of: which one or more transmit antenna ports, of the set of transmit antenna ports the UE is capable of using to transmit uplink communications using the maximum transmit power, or a quantity of the set of transmit antenna ports that the UE is capable of using to transmit uplink communications using the maximum transmit power.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections), and wherein one or more other bit values of the second indication indicate at least one of: which one or more transmit antenna ports, of the set of transmit antenna ports the UE is capable of using to transmit uplink communications using the maximum transmit power, or a quantity of the set of transmit antenna ports that the UE is capable of using to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of the Wang1 combination with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 8, 16, 24, The Wang1 combination teaches all of the claimed limitations recited in Claims 3, 11, 19.  Wang1 does not teach wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE, wherein a second bit value of the second indication indicates that the UE is capable of using only the transmit antenna port to transmit uplink communications using the maximum transmit power, wherein a third bit value of the second indication indicates that the UE is capable of using only a second transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power, and wherein a fourth bit value of the second indication indicates that the UE is capable of using both the transmit antenna port and the second transmit antenna port separately to transmit uplink communications using the maximum transmit power.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 2, 4 bits renders scenario of no antenna selection bit 0), wherein a second bit value of the second indication indicates that the UE is capable of using only the transmit antenna port to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 1), wherein a third bit value of the second indication indicates that the UE is capable of using only a second transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 2), and wherein a fourth bit value of the second indication indicates that the UE is capable of using both the transmit antenna port and the second transmit antenna port separately to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 3)
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of the Wang1 combination with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
October 11, 2022